Citation Nr: 0705128	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  06-13 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased evaluation for 
arteriosclerotic heart disease, currently evaluated at 30 
percent. 

2. Entitlement to an increased evaluation for arthritis of 
the right elbow, currently evaluated at 10 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1941 to November 
1945 and from December 1947 to September 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1. Arteriosclerotic heart disease is not shown to manifest 
more than one episode of acute congestive heart failure in 
the past year; a workload of greater than three METs 
(metabolic equivalents) but not greater than five METs that 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent. 

2. Arthritis of the right elbow is not shown to manifest 
limitation of forearm extension to 75 degrees, limitation of 
forearm flexion to 90 degrees, or right forearm flexion 
limited to 100 degrees and right forearm extension limited to 
45 degrees. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
arteriosclerotic heart disease have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.100, 4.104, Diagnostic Code 7005 (2006). 

2. The criteria for an evaluation in excess of 10 percent for 
arthritis of the right elbow have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5003 (2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to assure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in October 2004. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006), as indicated under the facts and 
circumstances in this case. The RO gathered the veteran's VA 
medical records and arranged for the veteran to receive a VA 
examination. The RO also provided the veteran a copy of his 
claims file. 

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal. Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the veteran's appeal. 

Analysis of the Claims

The veteran contends that the severity of his service 
connected disabilities are not reflected by the evaluations 
assigned to them. Disability evaluations are determined by 
evaluating the extent to which a veteran's service connected 
disability adversely affects the veteran's ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities. The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from diseases and injuries and the 
residual conditions in civilian life. Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity to the several grades 
of disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006). Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings. If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2006). After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3 (2006). 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1 (2006), where 
service connection has already been established and an 
increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In addition, 
in evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. 
§§ 4.4, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 


Arteriosclerotic Heart Disease

The veteran was granted service connection and a 30 percent 
evaluation for arteriosclerotic heart disease in a rating 
decision in July 1970. That evaluation was continued in 
rating decisions in July 1975, May 1977, August 1987, and 
January 2005. This evaluation was pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2006), which grants a 30 
percent rating for a workload of greater than five METs but 
not greater than seven METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope; or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. 

The medical evidence from a November 2004 VA examination is 
that the veteran had a MET level of seven and an 
electrocardiogram showed a first degree AV block and sinus 
bradycardia. On physical examination, the veteran's heart had 
a regular rhythm, no murmur, and no gallop. His lungs were 
clear to auscultation, with no rub and no wheezing. Bowel 
sounds were positive and there was no hepatosplenomegaly. An 
echocardiogram showed overall left ventricular contractility 
and normal and well preserved left ventricular function. The 
examiner found that the left ventricular fraction is normal, 
60 percent, and that there was no cardiomegaly. The veteran 
was noted to be taking Lasix, KCl, felodipine, and 
lovastatin. The examiner's diagnosis was mild coronary artery 
disease. 

The veteran submitted an echocardiogram report from Dr. 
R.C.W. dated in January 1997. The report interpreted the 
echocardiogram as showing no pericardial effusion, marked 
concentric left ventricular hypertrophy, probable left 
diastolic dysfunction, normal left ventricular ejection 
fraction, and normal excursion of the valves. 

The Board finds that an evaluation higher than 30 percent is 
not warranted under any other potentially applicable 
Diagnostic Code. Under Diagnostic Code 7005, the next highest 
evaluation of 60 percent is available for more than one 
episode of acute congestive heart failure in the past year; a 
workload of greater than three METs but not greater than five 
METs that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent. There is no medical evidence 
that the veteran's arteriosclerotic heart disease has shown 
these manifestations, either under the VA examination of 
November 2004 or Dr. R.C.W.'s echocardiogram report of 
January 1997. 

Taking into consideration the new regulation guiding the 
evaluation of specified cardiovascular conditions effective 
October 6, 2006, 38 C.F.R. § 4.100 (see 71 Fed. Reg. 52458, 
52460, (September 6, 2006)), the veteran's heart disability 
does not warrant a higher evaluation based on the medical 
evidence. 38 C.F.R. § 4.100 (2006) has three provisions 
concerning the application of Diagnostic Codes 7000-7007, 
7011, and 7015-7020: That in all cases, whether or not 
cardiac hypertrophy or dilatation (documented by 
electrocardiogram, echocardiogram, or X-ray) is present and 
whether or not there is a need for continuous medication must 
be ascertained; even if the requirement for a 10 percent 
rating (based on the need for continuous medication) or a 30 
percent rating (based on the presence of cardiac hypertrophy 
or dilatation) is met, metabolic equivalents (METs) testing 
is required (with some exceptions not relevant here); and if 
left ventricular ejection fraction (LVEF) testing is not of 
record, evaluation should be based on alternative criteria 
unless the examiner states that the LVEF test is needed in a 
particular case because the available medical information 
does not sufficiently reflect the severity of the veteran's 
cardiovascular disability. 

The addition of 38 C.F.R. § 4.100 (2006) does not materially 
change the law as to the symptoms in evidence for an 
increased evaluation under Diagnostic Code 7005, and, 
therefore, does not affect the adjudication of this claim. 
Thus, the Board finds that the veteran is not prejudiced in 
any way by the Board's adjudication of his claim without 
remand to the RO for initial consideration under this new 
regulation. See Curry v. Brown, 7 Vet. App. 59, 66-67 (1994); 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 

Even if 38 C.F.R. § 4.100 (2006) were applied to this case, 
the November 2004 VA examination noted the absence of 
cardiomegaly and described the medications taken by the 
veteran. The VA examination also shows that MET testing and 
LVEF testing were done. 

Accordingly, an evaluation in excess of 30 percent for 
arteriosclerotic heart disease is denied. 


Arthritis of the Right Elbow

The veteran was granted service connection with a 
noncompensable evaluation for right elbow arthritis in July 
1970. A rating decision in July 1975 continued the 
noncompensable evaluation. A rating decision in January 2005 
increased the evaluation to 10 percent. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006). 

The increased rating in January 2005 was based on a November 
2004 VA examination in which the examiner reported that the 
veteran felt pain of two on a scale of one to ten, with a 
full range of motion in the right elbow. The examiner found 
right elbow flexion of zero to 145 degrees with no pain after 
repetition. X-ray reports showed degenerative joint disease 
of the right elbow. 

Where degenerative arthritis is shown by X-rays and there is 
limitation of motion objectively confirmed by pain in a major 
joint or group of minor joints, but the limitation of motion 
of the specific joint involved is noncompensable under the 
Diagnostic Codes relating to that joint, Diagnostic Code 5003 
allows a 10 percent evaluation. 

Diagnostic Code 5003 is available for the evaluation of 
arthritis, and in turn it requires arthritis to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved, in this case 
Diagnostic Codes 5206, 5207, and 5208 relating to limitations 
on extension and flexion of the forearm. Under Diagnostic 
Code 5206, a 20 percent evaluation may be granted for 
limitation of forearm flexion to 90 degrees. Under Diagnostic 
Code 5207, a 20 percent evaluation may be granted for 
limitation of forearm extension to 75 degrees. Under 
Diagnostic Code 5208, a 20 percent evaluation may be granted 
for forearm flexion limited to 100 degrees and forearm 
extension limited to 45 degrees. 

After reviewing the evidence, the Board finds that the 
veteran does not meet the criteria for the next higher 
evaluation of 20 percent. He has a full range of motion in 
his right elbow, so the veteran's right forearm flexion is 
not limited to 90 degrees, his right forearm extension is not 
limited to 75 degrees, and his right forearm flexion is not 
limited to 100 degrees and his right forearm extension is not 
limited to 45 degrees. 

Accordingly, an evaluation in excess of 10 percent for 
arthritis of the right elbow is denied. 






ORDER

An evaluation in excess of 30 percent for arteriosclerotic 
heart disease is denied. 

An evaluation in excess of 10 percent for arthritis of the 
right elbow is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


